EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attny. Yoshiko Ito on 3/7/2022.
 	The application has been amended as follows: 
In claim 1, line 7, change “drain” to ‘source’.
In claim 1, line 8, change “drain” to ‘source’.
In claim 1, line 9, change “drain” to ‘source’.
In claim 1, line 10, change “drain” to ‘source’.
Cancel claim 6.
Cancel claim 9.
Cancel claims 14-20


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 	Applicant’s arguments, filed 2/22/2022, with respect to the amended claims have been fully considered and are persuasive.  The amendment (and Examiner’s Amendment) has placed the application in condition for allowance. 
Allowable Subject Matter
 	Claims 1, 5, 7-8, 11 and 13 are allowed. See the action dated 9/20/2021 for the reasons for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HARRY R BEHM/Primary Examiner, Art Unit 2839